Title: From John Adams to John Quincy Adams, 16 May 1815
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy May 16. 1815

Last night I recd the 3 Volumes D’Argens’s Ocellus, Timeus and Julian, and the Journal des debats and the Journal de L’Empire, to 22 Mars 1815. What curiosities, all? Tacitus, Quintillian, Jacques le Fataliste, what would you Say? Would you Still doubt? You ought not. The Lord God omnipotent reigneth, in Wisdom and benevolence beyond all our conceptions, let the Earth rejoice.
You have heard the name of Ben. Kent. I have heard him Say “It is a Mercy that the Lord has not revealed to Us, all his Goodness. If he had We Should all think it our duty to cutt each others Throats as Soon as possible.” Which is the greatest Phylosopher? Ocellus, Timeus, Tacitus, Quintillian or Ben. Kent.? Vain men all! Eternity, Infinity, this Universe, the το παn, is beyond the reach of your elephantine Intelligence. There is but one Being in the Universe, who understands it and there never will be more than one, there never can be more than one. “Trust the Ruler with his Skies.” “Fall into thyself and be a-Fool.”
I Shall call on you for Books and give you much trouble. Minute the expence and send it to your Brother or to me, and I will pay your Brother. I must be independent, even of you. I must think myself independent, as long as I live. The Feeling is essential to my existence.
Paulo minora canamus. If you can Snatch a few vacant days, and you will have many; I advise you to purchase, Whateleys, Art of Gardening, take your two or three Sons, and your Lady too, if She chooses and Visit the Gentlemens Country Seats.
Paine’s Hill, Woburn Farm, Stow, Hagley &c &c &c. The Glory of England appears in Country Seats, as much as in Naval History. But remember, all this grows out of Feudal Systems or national Debt. We are going the Same Way. Magnificent Works in Boston, splendid Villas in the Vicinity, which are however as yet but Bristol Pebbles to Golconda Diamonds in comparison with the Gentlemens Seats in England: are growing out of Funds and Banks and Debt.
A Journey to Scotland, to Yorkshire to Ireland, to Scotland would be very desirable: but I hope in mercy that your Residence in England will not be long enough to admit of much of this.
Not only in Politicks, Statisticks and Commerce, are We following the Footsteps of Europe, but in Theology, Ecclesiastical Hierarchy, and Sacerdotal Subtilty. The Baron de Stael, said to me once in a confidential Tête a Tête “Qu’est que c’est, que L’Europe? C’est un Repaire d’horreurs.”
I think it is impossible, that you can have any Idea of what is going on in your native Country. I Send you, one Pamphlet sent me by Dr Morse. Shew it to Mr Belsham or Dr Disney. I will Soon Send you More.
A.